UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . REFERENCE FORM Data base: March 22,2010 Anexess 24 of Reference Form (CVM Instruction# 480/09) (i) Administrators: a) Name b) Age c) Profession d) Individual Taxpayer ID (CPF/MF) e) Elective office to be held f) Election date g)Investiture date h) Expected term of office i) Other positions or functions to performed in the Company j) Appointment Marcial Angel Portela Alvarez 64 years old Executive 809.357.880-34 Chairman of the Board of Directors September02,2009 November 26,2009 Annual Meeting of 2011 No Appointed by the controlling shareholder Fabio Colletti Barbosa 55 years old business administrator 771.733.258-20 Vice-Chairman of the Board of Directors September02,2009 November 26,2009 Annual Meeting of 2011 Chief Executive Director Appointed by the controlling shareholder José Antonio Alvarez Alvarez 50 years old Executive 233.771.448-97 Directors September02,2009 November Annual Meeting of 2011 No Appointed by the controlling shareholder José Manuel Tejón Borrajo 58 years old Economist 233.771.468-30 Directors September02, 2009 November 26,2009 Annual Meeting of 2011 No Appointed by the controlling shareholder José de Menezes Berenguer Neto 43 years old bank employee 079.269.848-76 Directors February 03, 2010 Subject to approval of election by the Brazilian Central Bank Annual Meeting of 2011 Deputy Senior Chief Executive Officer Appointed by the controlling shareholder José de Paiva Ferreira 50 years old Administrator 007.805.468-06 Directors February 03, 2010 Subject to approval of election by the Brazilian Central Bank Annual Meeting of 2011 Deputy Senior Chief Executive Officer Appointed by the controlling shareholder José Roberto Mendonça de Barros 66 years old Economist 005.761.408-30 Independent Directors . September02, 2009 November 26,2009 Annual Meeting of 2011 No Appointed by the controlling shareholder Viviane Senna Lalli 52 years old Business woman 077.538.178-09 Independent Directors . September 02, 2009 November 26,2009 Annual Meeting of 2011 No Appointed by the controlling shareholder Celso Clemente Giacometti 66 years old business administrator 029.303.408-78 Independent Directors . February 03, 2010 Subject to approval of election by the Brazilian Central Bank Annual Meeting of 2011 Audit Committee Member to elect in March22,2010 (Subject to approval of election by the Brazilian Central Bank ) Appointed by the controlling shareholder Angel Oscar Agallano 53 years old Administrator 059.234.237-90 Deputy Chief Executive Officer July 02,2007 September, 27,2007 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Carlos Alberto López Galán 47 years old Economist 212.825.888-00 Deputy Chief Executive Officer July 02,2007 September 25,2007 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 Investor Relations Officer Appointed by the controlling shareholder Gustavo José Costa Roxo da Fonseca 43 years old Engeneer 149.225.568-85 Deputy Chief Executive Officer August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder João Roberto Gonçalves Teixeira 44 years old Administrator 806.452.757-00; Deputy Chief Executive Officer August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Oscar Rodriguez Herrero 38 years old business administrator 060.185.177-36 Deputy Chief Executive Officer July 02, 2007 September 25,2007 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Pedro Paulo Longuini 52 years old Engeneer 025.986.508-75 Deputy Chief Executive Officer August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Arnaldo Penteado Laudisio 46 years old Lawer 089.070.238-16 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Fernando Byngton Egydio Martins 53 years old business administrator 007.302.838-01 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Francisco Di Roberto Junior 57 years old business administrator 666.562.658-04 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Javier Fonseca Viader 38 years old business administrator 058.006.517-01 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder José Roberto Machado Filho 41 years old Engeneer 116.001.028-59 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Lilian Maria Ferezim Guimarães 49 years old business administrator 063.940.958-00 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Luciane Ribeiro 46 years old Economist 074.400.888-32 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Luis Félix Cardamone Neto 46 years old Administrator 042.649.938-73 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 Não Appointed by the controlling shareholder Marco Antônio Martins de Araújo Filho 44 years old Lawer 266.159.751-49 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Marcos Matioli de Souza Vieira 49 years old business administrator 735.597.687-72 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Maria Luiza de Oliveira Pinto e Paiva 46 years old bank employee 129.079.488-06 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Pedro Carlos Aráujo Coutinho 43 years old business administrator 517.786.886-91 Executive Officers July 02,2007 September 25,2007 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Wagner Augusto Ferrari 51 years old business administrator 055.132.128-89 Executive Officers August 15,2008 November 11,2008 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Alexandre Schwartsman 43 years old business administrator s 086.371.248-79 Officers without Specific Designation June 09,2009 August 20,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Amancio Acúrcio Gouveia 47 years old Accountant 735.075.127-34 Officers without Specific Designation June 22,2009 September 18,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder André Fernandes Berenguer 42 years old Administrator 127.759.138-57 Officers without Specific Designation June 22,2009 September 18,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Antonio Fernando Laurelli Ribeiro 51 years old business administrator 011.190.218-55 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Antonio Pardo de Santayana Montes 38 years old Economist 233.431.938-44 Officers without Specific Designation June 22,2009 Investidure is also subject to the Grant ou your permanent visa First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Carlos Leibowicz 39 years old Economist 225.472.338-35 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Cassius Schymura 45 years old Engeneer 813.530.307-68 Officers without Specific Designation June 22, 2009 September First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Ede Ilson Viani 43 years old Administrator 064.923.468-58 Officers without Specific Designation March 23,2009 May 26,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Eduardo Müller Borges 43 years old business administrator 112.673.738-06 Officers without Specific Designation June 22,2009 September 18,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Flávio Tavares Valadão 43 years old business administrator s 710.852.627-15 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Gilberto Duarte de Abreu Filho 36 years old Engeneer 252.311.448-86 Officers without Specific Designation March 23,2009 May 26,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Jamil Habib Hannouche 49 years old Engeneer 020.039.308-17 Officers without Specific Designation March 23,2009 May 26,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder João Batista Videira Martins 53 years old Economist 006.312.338-06 Officers without Specific Designation June 22,2009 September 18,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder João Guilherme de Andrade Só Consiglio 41 years old Economist 119.038.148-63 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Joel Michael Roberto 43 years old Lawer 228.339.588-70 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Luiz Felipe Taunay Ferreira 43 years old business administrator 148.124.658-50 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Luiz Fontoura de Oliveira Reis Filho 43 years old Economista 539.313.861-04 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Marcio Aurelio de Nobrega 42 years old business administrator 085.947.538-70 Officers without Specific Designation May 15, 2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Marcos Adriano Ferreira Zoni 45 years old Administrator 819.920.097-91 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Maria Eugênia Andrade Lopez Santos 44 years old Economist 386.776.525-15 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Mauro Siequeroli 53 a nos business administrator 011.585.128-30 Officers without Specific Designation May 15,2009 June, 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Nilo Sérgio Silveira Carvalho 49 years old Administrator 025.442.898-30 Officers without Specific Designation March 23,2009 May 26,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Ramón Sanchez Díez 41 years old Economist 059.396.487-03 Officers without Specific Designation March 23,2009 May 26,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Reginaldo Antonio Ribeiro 40 years old Economist 091.440.778-31 Officers without Specific Designation May 15,2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Roberto Correa Barbuti 41 years old business administrator 076.238.618-59 Officers without Specific Designation May 15, 2009 June 05,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder Sérgio Gonçalves 53 years old Economist 007.641.538-46 Officers without Specific Designation June 09,2009 August 20,2009 First Meeting of the Board of Directors to be held after Annual Meeting of 2010 No Appointed by the controlling shareholder  Members of Audit Committee: a) Name b) Age c) Profession d) Individual Taxpayer ID (CPF/MF) e) Elective office to be held f) Election date g) Investidure date h) Expected term of office i) Other positions or functions to performed in the Company j) Appointmen Maria Elena Cardoso Figueira 44 years old Economist 013.908.247-64 Coordinator March 22,2010 Subject to approval of election by the Brazilian Central Bank March 22,2011 No Appointed by the controlling shareholder Celso Clemente Giacometti 67 years old business administrator 029.303.408-78 Member March 22,2010 Subject to approval of election by the Brazilian Central Bank March 22,2011 Independent Director Appointed by the controlling shareholder Sérgio Darcy da Silva Alves 64 years old Economist 050.933.687-68 Member March 22,2010 Subject to approval of election by the Brazilian Central Bank March 22,2011 No Appointed by the controlling shareholder Paulo Roberto Simões da Cunha 59 years old Accountant 567.047.048-68 Technical Qualified Member Marc 22,2010 Subject to approval of election by the Brazilian Central Bank March 22,2011 No Appointed by the controlling shareholder a  Background of the Board of Directors, of Executive Officers and the Audit Committee: 1) Board of Directors Marcial Angel Portela Alvarez. Mr.Portela is Spanish and was born on March23, 1945. He holds a bachelors degree in political science from the Universidad de Madrid in Spain and a masters degree in sociology from the University of Louvain in Belgium. He is currently the executive vice president of Banco Santander, S.A., where he is responsible for all of the Latin American operations. He is a member of the board of directors of Banco Santander Mexico S.A. and vice president of Banco Santander Chile S.A. He started at Banco Santander as the executive vice president responsible for technology, operations, human resources and efficiency programs. In 1998 he worked for Comunitel, S.A. in Spain and from 1996 to 1997 he served as president of Telefonica International and from 1992 to 1996 he served as member of the board of directors of Telefonica S.A. (Spain). From 1991 to 1996 he served as administrator for Corporación Bancaria España, S.A. Argentaria and as the chairman of the board of directors of Banco Español de Crédito S.A. Banesto. From 1990 to 1991 he worked for Banco Exterior de España, S.A. in Spain. In September2009 he was elected as a Chairman of the board of directors of Banco Santander (Brasil) S.A. Mr.Portelas business address is Costa Brava, 49, 7th Floor, 280034, Madrid, Spain. Fabio Colletti Barbosa . Mr.Barbosa is Brazilian and was born on October3, 1954. He holds a bachelors degree in business economics science from Fundação Getúlio Vargas in São Paulo and an MBA from the Institute for Management and Development in Lausanne. As the V ice Chairman of our board and our president, he is responsible for our companys strategy in Brazil. Mr.Barbosa has been engaged in the money market for 23years. He was the chairman of the board of directors of Banco ABN AMRO Real S.A. from 1996 to 2009. Mr.Barbosa joined Banco ABN AMRO Real S.A. in 1995 as head of corporate banking and finance and, during the period from 1996 to 1998, was in charge of Banco ABN AMRO Reals strategy in Brazil. Currently, he is the Chief Executive Officer of Banco Santander (Brasil) S.A. and an executive officer of Companhia Real de Valores  Distribuidora de Títulos e Valores Mobiliários, . He is member of the board of directors of Santander Brasil Asset Management Distribuidora de Títulos e Valores Mobiliários S.A., Santander Leasing S.A.  Arrendamento Mercantil and Real Microcrédito Assessoria Financeira S.A. and Universia Brasil, S.A. Mr.Barbosa is also a member of the Board of Directors of Petróleo Brasileiro S.A. Petrobrás, president of the Brazilian Banking Federation  FEBRABAN and member of the Social and Economic Development Council of the Presidency of Brazil. Mr.Barbosas business address is Avenida Presidente Juscelino Kubitschek, 2041 e 2235, 27th floor, São Paulo, SP, 04543-011, Brazil. José Antonio Alvarez Alvarez . Mr.Alvarez is Spanish and was born on January6, 1960. He holds a bachelors degree in business economics science from the Universidad Santiago de Compostela in Spain and an MBA from the University of Chicagos Graduate School of Business. He started at Banco Santander, S.A. in Spain in 2002 as the head of finance management and in November2004 was named chief financial officer. He served as financial director of BBVA (Banco Bilbao Vizcaya Argentaria, S.A.) in Spain from 1999 to 2002 and as financial director of Corporación Bancaria de España, S.A. (Argentaria) from 1995 to 1999. He was also chief financial officer for Banco Hipotecario, S.A. in Spain from 1993 to 1995 and vice president of Finanpostal Gestión Fondos de Inversión y Pensiones from 1990 to 1993. In September2009 he was elected as a member of the board of directors of Banco Santander (Brasil) S.A. He was a member of the board of directors of Banco de Crédito Local S.A. from 2000 to 2002 and is a member of the board of directors of Santander Consumer Finance, S.A., the chairman of Santander de Titulización, SGFT, S.A., a member of the board of directors of Bolsa de Mercados Españoles, S.A. (BME) and a member of the board of directors of Santander Global Property, S.L. Mr.Alvarezs business address is Pereda, 1st Floor, 28660 Boadilla del Monte, Madrid, Spain. José Manuel Tejón Borrajo . Mr.Tejon is Spanish and was born on July11, 1951. He holds a bachelors degree in economics from the Universidad Complutense de Madrid in Spain. He started at Banco Santander, S.A. in Spain in 1989 as head of general audit and since 2004 he has been responsible for the general audit division and administration control. Within Grupo Santander, he also serves as the president of the board of directors of Banco de Albacete, S.A., the president of the board of directors of Cantabro Catalana de Inversiones, S.A., a member of the board of directors of Santander Investment, S.A., the vice president of the board of directors of Santander Investment I, S.A., director of Santander Holding Internacional, S.A., director of Santusa Holding, S.L., vice president of the board of directors of Santander Holding Gestión, S.L., president of the board of directors of Administración de Bancos Latinoamericanos Santander, S.L., president of the board of directors of Grupo Empresarial Santander, S.L. In September2009 he was elected as a member of the board of directors of Banco Santander (Brasil) S.A. Mr.Tejons business address is Edificio Amazonia, 1st Floor, 28660 Boadilla del Monte, Madrid, Spain. José de Menezes Berenguer Neto . Mr.Berenguer is Brazilian and was born on September10, 1966. He graduated in 1989 with a law degree from Pontifícia Universidade Católica in São Paulo. As member of our board of directors and our Deputy Senior Chief Executive Officer, he is responsible for our global wholesale banking operations, including Global Banking & Markets, Treasury, Asset Management and Private Banking. Mr.Berenguer has been engaged in treasury and investment banking for 24years. He served as a member of the board of the Emerging Markets Traders Association in 1997 and 1998. Mr.Berenguer was a board member of the Stock Exchange of Rio de Janeiro ( Bolsa de Valores do Rio de Janeiro ) between 2000 and 2002. In 2002 he became a board member of BM&FBolsa de Valores, Mercadorias e Futuros.He is currently an executive director of FEBRABAN, the Brazilian Banking Federation. He is André Fernandes Berenguers brother. He is also an executive officer of Companhia Real de Valores  Distribuidora de Títulos e Valores Mobiliários, Aymoré Crédito, Financiamento e Investimento S.A.,Real CHP S.A., Chief Executive Officer of Banco Bandepe S.A. (formerly named Banco de Pernambuco S.A.  BANDEPE).Mr. Berenguer was elect to of member the board directors of Banco Santander (Brasil) S.A. on 03 February, 2010. Mr.Berenguers business address is Avenida Presidente Juscelino Kubitschek, 2041 e 2235, 27th floor, São Paulo, SP, 04543-011, Brazil. José de Paiva Ferreira . Mr.Ferreira is Portuguese and was born on March1, 1959. He holds a degree in business administration from Fundação Getúlio Vargas, a post‑graduate degree in business from the Fundação Getúlio Vargas and an MBA from the Wharton School of Business. As member of our board of directors and our senior vice president, he is the head of the retail marketing distribution channels and retail products area of Banco Santander Brasil. Mr.Ferreira has been engaged in the money market for 35years. He started at Banco Bradesco in 1973 and joined Banco Geral do Comércio in 1985 as chief assistant of services and served as an executive vice president/executive director of Banco Geral do Comércio, BancoSantander Noroeste S.A., Banco Meridional and Banco do Estado de São Paulo S.A. - Banespa. He is also an executive officer of Santander Administradora de Consórcios Ltda., Aymoré Crédito, Financiamento e Investimento S.A., Banco Bandepe S.A. (formerly named Banco de Pernambuco S.A.  BANDEPE), Santander Brasil Seguros S.A., Santander Seguros S.A. and Santander Capitalização S.A. and Universia Brasil S.A.,Chief Executive Officer of Santander Seguros S.A.
